Title: To Thomas Jefferson from Timothy Pickering, 14 February 1807
From: Pickering, Timothy
To: Jefferson, Thomas


                        
                            City of Washington Feby. 14. 1807.
                        
                        Mr. Pickering is requested by Major Burnham to present the inclosed bill to Mr. Jefferson, for the Corn-Sheller, and to receive the amount: For that purpose, Mr. P. has signed the receipt. 
                  —Mr. P. is informed by Major Burnham that he has sent a letter of advice to Mr. Jefferson.
                        
                    